EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Mr. Keith Harden, Reg. No. 74472 on 05/25/2022.

Please amend the claims  1, 4-5, 7, 11, 14-17 as following:
1.	(Currently Amended) A method for scheduling tasks using a heterogeneous multiple processor cores including first processor cores and second processor cores in an electronic device, the method comprising: 
generating a plurality of tasks based on executing an application;
classifying the plurality of tasks based on a workload of each task into high-workload tasks or low-workload tasks, wherein the high-workload tasks are assigned to the first processor cores and the low-workload tasks are assigned to the second processor cores, and wherein the workload of the high-workload tasks is above a threshold value, and the workload of the low-workload tasks is below or equal to the threshold value;
detecting a touch input related to the application, while processing the high-workload tasks in the first processor cores and the low-workload tasks in the second processor cores; 
in response to the touch input, migrating a portion of the low-workload tasks from the second processor cores to the first processor cores; 
processing the migrated portion of the low-workload tasks and the high-workload tasks in the first processor cores; and
after no touch input is detected for a preset time, migrating the 
wherein the first processor cores comprise higher performance processors than the second processor cores.
4.	(Currently Amended) The method of claim 1, wherein the migrating of the 
5.	(Currently Amended) An electronic device comprising:
a heterogeneous multi-core processor including first processor cores and second processor cores, wherein the heterogeneous multi-core processor is configured to: 
generate a plurality of tasks based on executing an application, 
classify the plurality of tasks based on a workload of each task, into high-workload tasks or low-workload tasks, wherein the high-workload tasks are assigned to the first processor cores and the low-workload tasks are assigned to the second processor cores, and wherein the workload of the high-workload tasks is above a threshold value, and the workload of the low-workload tasks is below or equal to the threshold value,
detect a touch input related to the application, while processing the high-workload tasks in the first processor cores and the low-workload tasks in the second processor cores, 
in response to the touch input, migrate a portion of the low-workload tasks from the second processor cores to the first processor cores,
process the migrated portion of the low-workload tasks and the high-workload tasks in the first processor cores, and
after no touch input is detected for a preset time, migrate the processor cores to any one of the second processor cores
wherein the first processor cores comprise higher performance processors than the second processor cores.
7.	(Currently Amended) The electronic device of claim 5, wherein the migration of the 
11.	(Currently Amended) A non-transitory storage medium storing instructions causing an electronic device to execute a task scheduling method, wherein the instructions, when executed by the electronic device, are configured to cause the electronic device to:
generate a plurality of tasks based on executing an application; 
classify the plurality of tasks based on a workload of each task, into high-workload tasks or low-workload tasks, wherein the high-workload tasks are assigned to first processor cores and the low-workload tasks are assigned to second processor cores, and wherein the workload of the high-workload tasks is above a threshold value, and workload of the low-workload tasks is below or equal to the threshold value; 
detect a touch input related to the application, while processing the high-workload tasks in the first processor cores and the low-workload tasks in the second processor cores;
in response to the touch input, migrate a portion of the low-workload tasks from the second processor cores to the first processor cores;
process the migrated portion of the low-workload tasks and the high-workload tasks in the first processor cores; and
after no touch input is detected for a preset time, migrate the 
wherein the first processor cores comprise higher performance processors than the second processor cores.
14.	(Currently Amended) The non-transitory storage medium of claim 11, wherein the migration of the 
15.	(Canceled)
16.	(Canceled) 
17.	(Canceled)
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

Breternitz et al. (US 2014/0108828 A1) teaches a method for scheduling tasks using a heterogeneous multiple processor cores including first processor cores and second processor cores in an electronic device, the method comprising: generating a plurality of tasks based on executing an application; classifying the plurality of tasks based on workload performance of each task into high-workload tasks or low-workload tasks, wherein the high-workload tasks are assigned to the first processor cores and the low-workload tasks are assigned to the second processor cores, and wherein the workload performance of the high-workload tasks is above a threshold value, and the workload performance of the low-workload tasks is below or equal to the threshold value; detecting a input related to the application, while processing the high-workload tasks in the first processor cores and the low-workload tasks in the second processor cores; migrating a portion of the workload tasks from the processor cores to the processor cores regardless of a power level of the electronic device; processing the low-workload tasks and the high-workload tasks in the processor cores;
determining whether a preset condition is satisfied and based on a determination that the preset condition is satisfied, wherein the first processor cores comprise higher performance processors than the second processor cores 

Athas et al. (US 2005/0132239 A1) teaches migrating a portion of the low-workload tasks from the second processor cores to the first processor cores regardless of a power level of the electronic device, processing the migrated portion of the low-workload tasks and the high-workload tasks in the first processor; determining whether a preset condition is satisfied; and based on a determination that the preset condition is satisfied, migrating the portion of the low-2DOCKET No. SAMS07-00242APPLICATION No. 16/947,434PATENTworkload tasks that migrated to the first processor cores to the second processor cores based on the workload performance of each task.

Zaarur et al. (US 2013/0061237 A1) teaches switching task between heterogenous cores including detecting a touch input related to the application, in response to the touch input, migrating a portion of the low-workload tasks from the second processor cores to the first processor cores regardless of a power level of the electronic device.

The combination of prior art of record does not expressly teach or render obvious the limitations of “after no touch input is detected for a preset time in connection with the application, migrating back a portion of the low-workload tasks to a low performance processor core that were migrated to  high performance processor cores to the low performance processor cores”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 5 and 11 were not disclosed in the prior art of record.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195